Case 1:17-cv-03357-JPH-MPB Document 163 Filed 07/20/20 Page 1 of 2 PageID #: 1301




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  ALAN KREILEIN,                                        )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:17-cv-03357-JPH-MPB
                                                        )
  GWENDOLYN HORTH, et al.                               )
                                                        )
                                Defendants.             )

  ORDER DISCUSSING REQUESTS TO PROCEED ON APPEAL IN FORMA PAUPERIS

         The plaintiff seeks leave to proceed on appeal without prepayment of the appellate fees of

  $505.00. “An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

  is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “Good faith” within the meaning of § 1915 is

  judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004, 1006

  (7th Cir. 2013) (stating that bad faith is a phrase that is understood to mean objective

  frivolousness). At this time, there is no objectively reasonable argument the plaintiff could present

  to argue that the disposition of this motion was erroneous. In pursuing an appeal, therefore, the

  plaintiff “is acting in bad faith . . . [because] to sue in bad faith means merely to sue on the basis

  of a frivolous claim, which is to say a claim that no reasonable person could suppose to have any

  merit.” Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not taken

  in good faith, and for this reason his requests for leave to proceed on appeal in forma pauperis,

  dkt. [153], dkt. [159], and dkt. [161], are DENIED.

  SO ORDERED.

 Date:7/20/2020
Case 1:17-cv-03357-JPH-MPB Document 163 Filed 07/20/20 Page 2 of 2 PageID #: 1302




  Distribution:

  ALAN KREILEIN
  871626
  PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
  CORRECTIONAL INDUSTRIAL FACILITY
  Inmate Mail/Parcels
  5124 West Reformatory Road
  PENDLETON, IN 46064

  All Electronically Registered Counsel
